Continuing Abatement Order filed February 4, 2020.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-18-00063-CR
                                   ____________

                       LANG YEN NGUYEN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 331st District Court
                             Travis County, Texas
                   Trial Court Cause No. D-1-DC-15-500273


                   CONTINUING ABATEMENT ORDER

      Appellant is represented by appointed counsel, Ken Mahaffey. Appellant’s
amended brief was due January 13, 2020. No brief was filed and counsel has not
filed a motion to extend time.

      Accordingly, we order Ken Mahaffey to file a brief with the clerk of this
court on or before February 12, 2020. If counsel does not timely file appellant’s
brief as ordered, the court may issue an order directing the trial court to conduct a
hearing to determine the reason why the brief was not timely filed and the
consideration of appointment of new counsel or other appropriate relief.



                                  PER CURIAM




Panel Consists of Justices Wise, Zimmerer, and Spain.